Citation Nr: 0217379	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00 06-178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel








REMAND

The veteran had active duty service from February 1989 to 
October 1994.

In a statement filed with the regional office (RO) in March 
2000, the veteran requested a hearing before a local hearing 
officer.

In the Department of Veterans Affairs (VA) Form 9 that the 
veteran filed in March 2000, he requested a hearing before a 
Member of the Board at the local office of the VA.  In 
response to that request, the RO scheduled the veteran for a 
hearing at the RO for March 2002.  The veteran failed to 
appear for the hearing.

A hearing before a Member of the Board was scheduled to be 
held in March 2002.  The veteran failed to report for that 
hearing.

By a letter dated in September 2002, the Board requested the 
veteran to clarify the type of hearing he desired to have.  
He was also advised that if he failed to respond to the 
Board's inquiry, his case would be returned to the RO for 
scheduling of a hearing before a Member of the Board at the 
RO.  The veteran did not respond.

Consequently, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO, via videoteleconference or in 
person.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



